DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
 	The amendment filed on 02/24/2021 has been entered.   Claims 1-5 remain pending in this application.  

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuji (US Pub 2009/0051324).
Regarding claim 1, Nakatsuji teaches a charge pack (fig. 1, element 1) detachably connectable to an electric tool or a charger (fig. 1, element 2) and comprising:  	 
 	a housing (see fig. 1; one ordinary skilled in the art would understand that a battery pack must include a housing/casing to protect its internal circuitry from any damage); 
 	a cell group comprising a plurality of cells electrically connected to each other (comprising: fig. 2, elements E1 to E4), wherein the cell group is disposed in the housing (see fig. 1); 
 	a first voltage monitoring module (fig. 2, element 40) configured to monitor at least one of a voltage of each of the plurality of the cells or a total voltage of the cell group (¶ 0026);
 	 a control module (fig. 1, element 21; a charge and discharge controller) electrically connected to the first voltage monitoring module (40) and configured to control a charging process of the cell group (¶ 0027); 
 	a second voltage monitoring module (fig. 1 and 2, element 23) configured to monitor the voltage of each of the plurality of the cells to detect whether the plurality of the cells are in an overvoltage state (¶ 0004, 0028; equal to or higher than a threshold value/overvoltage); Page 3 of 9 ACTIVE 55512152v1U.S. Serial No. 17/060,117 Response to the Office Action of November 24, 2020 
 	a protection module (comprising: fig. 2, element 25 and ¶ 0028) electrically connected (physically connected; see fig. 2) to the second voltage monitoring module (23) and electrically connected in series between the cell group (14) and a terminal of the battery pack (fig. 2; the positive terminal of the battery pack), 
¶ 0009, 0028, 0030; a double protection operation is realized by the melting of the fuses in the event of serious abnormality in which the overcharge/overvoltage of the cells…).

Allowable Subject Matter
 	Claims 3-5 are allowed.
 	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
 	Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Kim (US Pub 2014/0103876)

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        03/01/2021